EA~oRNE~                GENEEZAI.

                                   OF   TEXAS

                               AUSTIN    m. TEXAS

  WILL     WILSON
ATTG-EY      GENEICAL


                           September 11, 1961

  Honorable Robert S. Calvert               Opinion No. WW-1139
  Comptroller of Public Accounts
  Capitol Station                           Re: Whether the emolument
  Austin 11, Texas                              value of $600.00 should
                                                be added to the annual
                                                rate of pay ($6,457.00)
                                                determined by applying
                                                the Job Classification
                                                provisions found in
                                                S.B. No. 1, Acts 57th
                                                Leg., 1st C.S. and
  Dear Mr. Calve&:                              related question.
               Your request for an opinion reads as follows:
               "The Adjutant General's department has filed,
          with me, a schedule of the pay of their employees
          who will come under the provisions of the Job
          Classification Act on the first of September,
          1961. Included in the list are ten persons who
          receive free rent and utilities in State owned
          apartments.
               "The Appropriation Bill, S.B. I, Acts of
          the 57th Legislature, First Called Session, which
          will go into effect on the first of September
          provides as follows:
               "'For the purposes of this Classification
          Plan, the Adjutant General shall set a fair
          value on emoluments granted, and this value
          shall be considered along with the monetary
          remuneration for each position, in conforming
          with the Position Classification Plan and the
          rates of pay governed by the Special Provi-
          sions in Article III, Section 13 of the Act.
          The Adjutant General shall maintain with the
          State Comptroller a current record showing
          name, job title and amount of each employeels
          emoluments.'
               "This department recognizes that the
          Adjutant General has correctly followed the
          Legislative provisions in determining the
Honorable Robert S. Calvert, page 2 (W-1139)

     rate of pay to be paid its employees as of the
     first day of September.
          "In compliance with the provisions of the
     above quotation the department has placed a
     value on the emoluments received by each em-
     ployee who receives free rent and utilities.
          "An employee during the month of Au ust,
     1961, was paid at an annual rate of $6,1 %0.00.
     Under the Job Classification provisions an in-
     crement increase of $277.00 a year is added
     making a total salary of $6,457.00.  The Ad-
     jutant General has found that the monetary
     value of housing and utilities to be $600.00.
     He asks that this amount be added to the
     yearly rate of $6,457.00 making the annual
     rate of pay for the fiscal year beginning
     September 1, 1961, $7,057.00.
          "Your advice is needed on the following
     questions.
               Should the emolument value of $600.00
     be ad&   to the annual rate of pay ($6,457.00)
     determined by applying the Job Classification
     provisions found in S.B. 1, Acts of the 57th
     Legislature, First Called Session?
          "2. If you find the $600.00 in question
     one cannot be added to the rate of pay ($6,457.00);
     should the $600.00 be deducted from the employees
     yearly rate of pay of $6,457.00?"
          The example referred to in your request reveals
that during the month of August, 1961, an employee of the
Adjutant General's Department is receiving an annual salary
at the rate of $6180 plus emoluments with the value of $600
making his total compensation as of August 31, 1961, the
sum of $6780 per annum.
          Section 2 of House Bill 189 Acts 57th Legislature,
Regular Session, Chapter 123, page 236 (codified in Vernon's
as Article 6252-11, V.C.S.), setting up the Position Classi-
fication Plan for all regular full-time salaried employees
within departments and agencies of the State (with certain
exceptions not applicable here) provides, in part, as follows:
          "It is further provided, however, that no
     employee who is presently employed by the State
     shall be paid less through the application of
Honorable Robert S. CalVert, Page 3 (W-1139)

             this Act than the salary he received in accordance
             with the provisions of House Bill No. 4, Acts of
             the Fifty-sixth Legislature, Third Called Session,
             1959, or the minimum of the appropriate salary
             range specified in the General Appropriations Act
             effective September 1, 1961, whichever is the
             higher, so long as said employee remains In such
             classified position under the Position Classifl-
             cation Plan."
          On Page III-3 of Senate Bill 1, Acts of the 57th
Legislature, 1st Called Session, the following provision,
applicable to the Adjutant General's Department, reads:
                  "For the purposes of the Classification Plan,
             the Adjutant General shall set a fair value on
             emoluments granted,end this value shall be con-
             sidered along with the monetary remuneration for
             each position, in conforming with the Position
             Classification Plan and the rates of pay governed
             by the Special Provisions in Article III, Section
             13 of this Act. The Adjutant General shall main-
             tain with the State Comptroller a current record
             showing name, job title and amount of each em-
             ployee*s emoluments."
          On Page III-187 the applicable classification salary
of the example contained in your request reads as follows:
                           "CLASSIFICATION SALARY SCHEDULE
                       1        2         3         4        5     Step
"Group                @.        -     Midpoint      -    &.      Increment

    .    .    .

”       16            $6162   $6439    $6716     $6993   $7270     $277
n                 n
    . . .

          Under the example stated in your request, the employee
as of August 31, 1961, will be paid a compensation of $6180 in
monetary remuneration plus $600 emoluments, making a total com-
pensation for classification salary schedule purposes of $6780
per annum, falling within the group range 16 above quoted be-
tween the midpoint salary range and the 4th step. In view of
the provisions applicable to the Adjutant General's Department
that the fair value on emoluments granted shall be considered
along with the monetary remuneration in conforming with the
classification plan, you are advised that on September 1, 1961,
Honorable Robert S. Calvert, page 4 (WW-1139)

the employees referred to in your request will receive a
monetary remuneration of $6457 per annum, in addition to
being furnished housing and utilities computed as follows:
          Base salary including emoluments - $6780; plus step
increments of $277 minus emoluments valued at $600.
          This opinion is limited to those employees whose
compensation, consisting of monetary remuneration and emolu-
ments, does not exceed the group range to which the employee
is assigned. Where the combined total of monetary remunera-
tion and emoluments exceeds the maximum of the group range
to which the employee is assigned, see Attorney General's
Opinion WW- 1135.

                       SUMMARY
          Where an employee received monetary remun-
     eration in addition to housing and utilities,
     the value of the emoluments is to be added to
     his cash remuneration for the purpose of deter-
     mining such employee's classification only.
     In determining the warrant to be paid such
     employee, the value of the emoluments is to
     be deducted from the sum total of the employ-
     ee's base remuneration as of August 31 plus
     the value of emoluments plus step increments.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas




JR:dhs
APPROVED:
OPINION COMMITTEE
W; V; Geppert, Chairman
J; C. Davis
W. Ray Scruggs
Marietta Payne
REVIEWED FOR THE ATTORNEY GENERAL
BY: Howard W. Mays